Yoorhies, J.
The plaintiff claimed the sum of flOTV 50 for the hire of carts furnished at the request of the Street Commissioner, for cleaning the city of New Orleans, and obtained judgment for the sum of'three hundred and twenty4fve dollars.
The defendant appealed.
The evidence in the record shows, that the carts were furnished at the request of the deputies of the Street Commissioner, and were used for public purposes. The reasons assigned by the District Judge for the judgment rendered by him, are conclusive in the premises. We 'adopt them as our own.
It is, therefore, ordered and decreed, that the judgment of the lower court be affirmed, with costs.
Land, J., absent.
OPINION OE THE DISTRICT JUDGE.
“ It has not been shown, that the Street Commissioner has the right to employ carts for the cleaning of the streets, except by special authorization of the Council.
Plaintiff has introduced in evidence a resolution of the Common Council, passed on the 19th of July, 1853, empowering the Street Commissioner to employ forthwith an adequate force for cleaning the streets.
Although plaintiff’s claim appears to be sufficiently established by proof, showing that carts have been furnished by him at the request of the deputies of the Street Commissioner at the dates specified in the account, still plaintiff is entitled only to recover for the amount of carts furnished from the date of the resolution above quoted.
The balance of his claim must be referred by him to the equity of the Common Council.”